The Court
(Thruston, J., contra.) instructed the jury, that if, from the said evidence, they should be of opinion, that at the time of the said sale in 1829, there was personal property on the said lots, or either of them, of sufficient value to pay the said taxes, then the said sale of the said lots was null and void.
See the Act of Congress of the 15th of May, 1820, § 10, [3 Stat. at Large, 583,] “ to incorporate the inhabitants of the city of Washington; ” and the by-law of the Corporation of Washington, of October 13, 1823; Rothwell’s City Laws, 161.
*127Verdict and judgment for the plaintiff.
The defendant took bills of exception, and sued out a writ of error, but did not prosecute it; and it was dismissed by the Supreme Court at January term, 1838.